Citation Nr: 0526038	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  97-33 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain with coccyodynia prior to November 21, 
2001. 

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with coccyodynia from November 21, 2001.

3.  Entitlement to an initial rating in excess of 10 percent 
for synovitis with ligamentous instability of the right 
ankle.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1996.

This matter comes to the Board of Veterans' Appeals on appeal 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that granted service connection for lumbosacral 
strain and assigned a 10 percent rating, effective January 
16, 1996.  In June 2002, the RO increased this rating to 20 
percent, effective November 21, 2001, and recharacterized the 
disability as lumbosacral strain with coccyodynia.  This 
matter also arises from a June 2002 rating decision that 
granted service connection for synovitis with ligamentous 
instability of the right ankle and assigned a 10 percent 
rating. 

In June 2003, the veteran testified before a Veterans Law 
Judge at a Board hearing at the RO.  In December 2003, the 
Board remanded these matters to the RO for further procedural 
and evidentiary development.  In June 2005, the Board 
informed the veteran that the Veterans Law Judge who 
conducted the June 2003 hearing was no longer employed by the 
Board and provided her with the opportunity to attend an 
additional Board hearing with a new Veterans Law Judge.  See 
38 U.S.C.A. § 7107(c).  The veteran was given 30 days in 
which to request a new hearing, and was advised that if she 
did not respond within 30 days, the Board will assume she 
does not want an additional hearing.  The veteran has not 
requested a new hearing to date.


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection to November 20, 2001, the veteran's lumbosacral 
strain with coccyodynia was productive of moderate limitation 
of motion with functional loss.

2.  From November 21, 2001, the veteran's lumbosacral strain 
with coccyodynia is manifested by no more than moderate 
limitation of motion with functional loss; it is not 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less or by ankylosis or incapacitating episodes.

3.  Since the effective date of the grant of service 
connection, the veteran's right ankle disability is 
manifested by pain and at most marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent, to 20 percent, for lumbosacral strain with 
coccyodynia have been met for the period from January 16, 
1996, to November 21, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (2002).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain with coccyodynia have not been met from 
November 21, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292 and 5295 (2002) and Diagnostic Code 5237 (2004).

3.  The criteria for an initial rating in excess of 10 
percent, to 20 percent, for synovitis with ligamentous 
instability of the right ankle have been met from January 16, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the November 1996 decision that assigned the initial rating 
for the veteran's back disability preceded the enactment of 
the VCAA.  Thereafter, the RO did furnish VCAA notice to the 
veteran with respect to her back claim in April 2003.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which she appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  In regard to the June 2002 rating 
decision that assigned the initial rating for the veteran's 
right ankle disability, the veteran was provided with VCAA 
notice on the underlying service connection claim in June 
2001 which was prior to the June 2002 rating decision on 
appeal.  Accordingly, the requirements the Court set out in 
Pelegrini as to this issue have been satisfied.  See 
VAOPGPREC 8-2003.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2001 and April 2003 letters, as well as an 
April 2004 letter, and the October 1997 and April 2003 
statements of the case, in addition to several supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board also notes that the above-noted letters 
implicitly notified the claimant of the need to submit any 
pertinent evidence in her possession.  In this regard, the 
claimant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that she may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claims, including 
obtaining VA medical records.  In addition, the appellant was 
afforded VA examinations during the appeal period and was 
provided with the opportunity to attend a hearing.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).



A.  Back

Background

The veteran complained during a June 1996 VA examination of 
nonradiating pain in the lumbosacral area.  Findings revealed 
essentially normal curvature of the spine with some 
accentuation in the lumbar lordotic area.  There was 
tenderness to percussion over the lumbar spine as well as the 
right sacroiliac.  There was no frank muscle spasm noted.  
Range of motion revealed 80 degrees of forward flexion, 
20 degrees hyperextension, 35 degrees lateral bending 
bilaterally, and 40 degrees rotation bilaterally.  Reflexes 
were equal and straight leg raises were negative.  Motor 
strength was 5/5, and sensation was intact throughout.  The 
veteran was diagnosed as having chronic lumbosacral strain.

During a July 1997 VA outpatient assessment, the veteran 
complained of increased pain in the coccyx area which she 
related to her sit down job.  She was assessed as having a 
history of a fractured coccyx, and was referred for a 
consultation to rehabilitation medicine for possible physical 
therapy and prosthetic modalities in terms of a chair/seat 
cushion to increase comfort.

A VA outpatient record in November 1997 shows that it was the 
first visit for the veteran who wished to establish primary 
care.  Her noted main medical problems included status post 
fracture of the coccyx in 1991.

A February 1998 physical therapy outpatient discharge record 
shows that the veteran had been issued a lumbar support 
cushion.  

During a November 2001 VA examination, the veteran reported 
daily low back pain and coccyx pain.  She said she was 
usually pain-free upon rising in the morning, but the pain 
progressed throughout the day and was worse in the afternoon 
and evening hours.  She also said the pain increased with 
prolonged sitting and increased activity or lifting.  She 
reported being employed at a desk job for eight hours a day.  
Examination of her spine revealed no increased lordosis, 
kyphosis, or scoliosis.  Flexion was to 75 degrees, extension 
to 30 degrees, rotation to 30 degrees, and lateral flexion to 
20 degrees.  Straight leg raising stropped abruptly at 75 
degrees, but without pain.  Strength in lower extremity 
muscle groups was 5/5, and neurosensory was intact 
bilaterally.  There was no specific tenderness and no 
evidence of muscle spasm in the lumbar region.  The veteran 
was assessed as having chronic lumbosacral strain and 
coccyodynia.  The examiner opined that the veteran's flare-
ups tended to occur with prolonged standing and increased 
activity that affected her knees and her ankles directly.

X-rays taken of the lumbosacral spine in November 2001 
revealed a negative exam. 

In June 2002, the RO increased the veteran's rating for 
lumbosacral strain with coccyodynia to 20 percent, effective 
November 21, 2001.

In an August 2002 notice of disagreement, the veteran 
asserted that the 20 percent rating should be assigned back 
to an earlier date since she has been receiving physical 
therapy for her back since 1998.

The veteran underwent a general physical in December 2002 in 
order to re-establish primary care.  She was noted to be 32 
weeks pregnant and report pain in her left buttock that she 
wasn't sure was related to her inservice coccyx fracture or 
her pregnancy.  On exam there was tenderness over the left 
sacroiliac joint only to palpation.  The examiner recommended 
that the veteran seek physical therapy and/or order 
analgesics if the pain continued after delivery.  

The veteran testified at a Board hearing in June 2003 that 
her 20 percent rating should date back to 1998.  She 
explained that this was when she began physical therapy due 
to an increased amount of pain in her back.  She said that 
during her initial VA examination in 1996, she was never 
asked if she had flare-ups or greater loss of motion or 
muscle spasms.  She said she experienced these symptoms 
beginning in 1998 after starting a sit down job and it was 
because of these symptoms that she began physical therapy 
treatment.  She added that she has been taking Ibuprofen for 
years.  She also testified that her back disability should 
presently be rated at 40 percent for limitation of motion.  
She said she was unable to go from a sitting position to a 
standing position without support, and that picking up her 
young children was difficult.  She described her back pain 
during flare-ups as a 9 on a pain scale of 0 to 10 (10 being 
the worst).  She also said that she missed work "a few 
times" due to her back.  

VA outpatient records in 2003 reflect diagnoses of chronic 
recurrent coccyx pain since the 1991 coccyx fracture.

The veteran underwent a VA examination in January 2005 at 
which time she was noted to be pregnant.  She reported 
discomfort in her lumbar spine and coccyx with prolonged 
sitting for more than an hour, stair climbing, housework, 
standing for more than 45 minutes, and walking more than 15 
minutes.  She also complained of a "heat-hot" type of 
sensation in the buttocks and radiating down from her hips to 
her knee.  In addition, she complained of a backache in her 
back, as well as coccyx and hip pain.  She reported increased 
pain frequency to her coccyx, about 20 days per month, and 
pain on a good day of 3/10.  Her lumbar pain was similar in 
pain intensity and frequency as her coccyx.  Examination of 
the spine revealed 28 degrees lateral flexion bilaterally 
without pain, 20 degrees extension without pain, 20 degrees 
rotation bilaterally with pain, and 50 degrees forward 
flexion with pain.  Muscle strength of the lower extremity 
muscle groups was 5/5 bilaterally with good effort, without 
evidence of atrophy, muscle wasting, or loss of tone.  
Straight leg raising was negative in the sitting position to 
90 degrees.  In regard to pain, the veteran complained of 
pain with forward flexion and with the supine straight leg 
raise, but she did not moan, groan, or grimace.  There were 
no palpable or visible spasms of the lumbar paraspinous 
musculature or thoracic paraspinous musculature on 
examination.  There was also no guarding on range of motion 
maneuvers.  The veteran was assessed as having coccyodynia 
and chronic lumbosacral strain.  The examiner opined that 
with repetitive use and flare-ups the veteran would suffer 
from pain and a loss of motion in her lumbar spine of 20 to 
25 degrees.  He also expected her to have limitations with 
prolonged sitting, and no gait disturbance or neurological 
deficit from her spine.  



Law and Discussion

During the pendency of the veteran's appeal, VA promulgated 
new regulations for evaluating disabilities of the spine.  
Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, Code 5293; 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified 
at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new criteria in its 
December 2004 and January 2005 supplemental statements of the 
case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Note (1):  For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Under the amended version of the rating criteria, lumbosacral 
or cervical strain is Code 5237.  Intervertebral disc 
syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The general 
formula is as follows:

10 percent -- forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 45 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

20 percent -- forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The revised Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides for a 10 percent 
disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  A 
20 percent disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Initial Rating in Excess of 10 Percent Prior to November 21, 
2001

As indicated above, when amended regulations expressly state 
an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Thus, for the period prior to 
November 21, 2001, the only applicable criteria for rating 
the veteran's back disability is the old criteria.  

The veteran was initially assigned a 10 percent rating in 
1996 under the old Diagnostic Code 5295 based on 
characteristic pain on motion.  This determination was 
primarily based on findings from the June 1996 VA 
examination.  These findings revealed ranges of motion of 
forward flexion to 80 degrees, extension to 20 degrees, 
rotation, bilaterally, to 35 degrees, and lateral flexion to 
40 degrees.  Also at this examination tenderness was noted in 
the lumbosacral area, as well as normal sensation, reflexes 
and strength.  Muscle spasm was not seen on examination.  

Later, in June 2002, the RO increased the veteran's rating to 
20 percent under Code 5292 for moderate limitation of motion 
effective November 21, 2001.  This was based primarily on 
findings from a November 21, 2001, VA examination that 
included forward flexion to 75 degrees, extension to 30 
degrees, rotation bilaterally to 30 degrees, and lateral 
flexion to 20 degrees.  Also at this examination the veteran 
demonstrated normal neurosensory, reflexes, and lower 
extremity strength.  Muscle spasms were not found, and there 
was no tenderness.  It thus becomes evident when reviewing 
both examination reports that they contain very similar 
findings.  In other words, the range of motion findings that 
supported an increased rating to 20 percent in 2001 under 
Code 5292 for limitation of motion were also present in 1996.  
However, as previously noted, the veteran's rating in 1996 
was not assigned under Code 5292, but rather Code 5295 for 
characteristic pain on motion.  Thus, by evaluating the 
veteran's back disability under Code 5292 for the period 
prior to November 21, 2001, it is clear that she is entitled 
to the 20 percent rating from the 1996 effective date of the 
grant of service connection.  

In terms of functional loss, the 1996 VA examiner did not 
offer such an opinion.  However, the evidence in 1996 
nonetheless supports functional loss.  38 C.F.R. §§ 4.40, 
4.59 (2004).  This is based on the veteran's report in 1996 
that her back became aggravated on prolonged standing and 
walking, on examination findings of tenderness to percussion 
over the lumbar spine and right sacroiliac, and VA outpatient 
records as early as 1997 reflecting the veteran's report of 
increased back pain on prolonged sitting, standing and 
walking.

Regarding a higher than 20 percent rating for the period 
prior to November 2001, the medical evidence does not support 
such a rating under the old Code 5292.  The finding of 
decreased range of motion on flexion to 80 degrees in 1996 
simply does not rise to the level of severe limitation of 
motion, nor is this criteria shown in the VA outpatient 
records.  This is so even after considering a higher rating 
for functional loss due to pain and flare-ups.  38 C.F.R. 
§§ 4.40, 4.59; Duluca, supra.  

Similarly, a higher than 20 percent rating is not warranted 
if the veteran were to be evaluated under the old Code 5295 
for lumbosacral strain.  In this regard, the evidence does 
not demonstrate objective medical findings of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or abnormal mobility 
on forced motion.  

Although the veteran has reported that she experiences low 
back pain with radiation down to her knees, she demonstrated 
normal neurologic and sensory findings during the 1996 VA 
examination.  Moreover, there are no complaints or medical 
findings of incapacitating episodes on record.  Consequently, 
evaluating the veteran's back disability under the old 
criteria for intervertebral disk syndrome is not warranted.  
See 38 C.F.R. § 4,71a, Diagnostic Code 5293 (2002).

The only other schedular criteria for consideration of a 
higher than 20 percent rating under the old criteria would be 
for ankylosis of the spine (Code 5286).  However, in the 
absence of evidence of ankylosis, consideration of this Code 
is not warranted. 

In conclusion, the Board finds that the preponderance of the 
evidence supports an increased rating to 20 percent, but no 
higher, for the veteran's lumbosacral strain with coccyodynia 
from the date of the grant of service connection, effective 
January 16, 1996, to November 21, 2001.



Rating in Excess of 20 Percent From November 21, 2001

Looking to the old version of the rating schedule first, the 
Board finds that the medical evidence does not support a 
higher than 20 percent rating if the veteran were to be 
evaluated under the old Diagnostic Code 5292 for limitation 
of motion of the lumbosacral spine.  Range of motion findings 
during the November 2001 VA examination revealed forward 
flexion to 75 degrees, extension to 30 degrees, rotation 
bilaterally to 30 degrees, and lateral flexion to 20 degrees.  
During the January 2005 VA examination, range of motion 
findings revealed forward flexion to 50 degrees, extension to 
20 degrees, rotation bilaterally to 20 degrees, and lateral 
flexion to 28 degrees.  While there is some evidence, 
including recent findings in January 2005, showing decreased 
range of motion on flexion with pain and additional 
limitation of motion to 20 to 25 degrees on repetitive use 
and during flare-ups, the evidence does not show that these 
findings rise to the level of severe limitation of motion.  
This is especially so when considering that ratings are based 
as far as practicable on impairment in earning capacity and 
records as recent as the January 2005 VA examination report 
show that the veteran continues to be employed at a state 
agency.  38 C.F.R. § 4.1.  

Similarly, a higher than 20 percent rating is not warranted 
if the veteran were to be evaluated under the old Code 5295 
for lumbosacral strain.  In this regard, the evidence does 
not demonstrate objective medical findings of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or abnormal mobility 
on forced motion.  Specifically, the January 2005 VA 
examination report shows no listing or deformity of the 
spine, and both the 2001 and 2005 examination reports 
indicate no gait disturbance, and no scoliosis, increased 
kyphosis, or loss of lordosis in the spine.   

Turning to the new criteria, a higher than 20 percent rating, 
to 40 percent, is not warranted under the revised Code 5237 
because the veteran has not demonstrated forward flexion of 
the thoracolumbar spine to 30 degrees or less.  Rather, she 
demonstrated forward flexion of the lumbosacral spine to 75 
degrees in November 2001, and to 50 degrees January 2005.  
Also, since this rating is warranted for symptoms with or 
without pain, the veteran's complaints of pain are already 
contemplated in the 20 percent rating under the new criteria.  

Although the veteran has reported that she experiences low 
back pain with radiation, she demonstrated normal neurologic 
and sensory findings during the November 2001 and January 
2005 VA examinations.  In addition, the 2005 VA examiner 
opined that the sciatic-type pain or bilateral lower 
extremity radicular symptoms the veteran complained of were 
in fact referred pain from her pelvic and sacroiliac joints.  
He stated that he expected no neurological deficit of the 
veteran's spine.  Moreover, there are no complaints or 
medical findings of incapacitating episodes on record.  In 
other words, there are no records showing that a physician 
has prescribed bed rest to the veteran due to incapacitating 
episodes of intervertebral disc syndrome.  Consequently, 
evaluating the veteran's back disability under the new and 
old criteria for intervertebral disk syndrome would not 
warrant a higher than 20 percent rating from November 21, 
2001.  See 38 C.F.R. § 4,71a, Diagnostic Codes 5293 (2002), 
5243 (2004).

The only other schedular criteria for consideration of a 
higher than 20 percent rating under either the new or old 
criteria would be for ankylosis of the spine (Code 5286 (pre 
September 26, 2003); Code 5237 (effective September 26, 
2003)).  However, in the absence of evidence of ankylosis, 
consideration of these Codes is not warranted. 

In conclusion, the Board finds that the criteria for a rating 
in excess of 20 percent for lumbosacral strain with 
coccyodynia from November 21, 2001, have not been met.  
Where, as here, the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).



B.  Right Ankle

Background

The veteran reported during a June 1996 VA examination that 
her ankles continued to be painful in association with 
exercise.  She reported intermittent swelling that was worse 
with exercise.  She also noted crepitus and popping on 
occasion.  Standing and walking also aggravated her ankles.  
In addition, she continued to have frequent eversion injures, 
right greater than left.  Findings revealed synovial 
thickening laterally along the joint line in both ankles.  
There was lateral ligamentous instability on the right.  
Range of motion in the right ankle was from 0 to 40 degrees.  
She was unable to dorsiflex beyond zero.  There was no 
plantar facial pain or heel pain and the Achilles tendon was 
normal.  The veteran was diagnosed as having synovitis with 
ligamentous instability, both ankles, and loss of range of 
motion.  Ankle x-rays reveal normal ankles.  

A November 1997 VA outpatient clinic record shows that the 
veteran was being seen to establish primary care.  Findings 
included tenderness in the medial joint bilaterally.  
Additional VA outpatient records from 1997 to 2001 reflect 
the veteran's history of ankle pain since service.

At a VA examination in November 2001, the veteran complained 
that her right ankle ached much greater than the left, and 
that both ankles ached all the time.  She said she usually 
had flare-ups two times a month and stated that both her 
ankles swelled up secondary to prolonged standing.  
Examination of her ankles revealed no effusion or deformity, 
mild generalized ligamentous laxity of both ankles.  Strength 
of the foot and ankles was 3/5 bilaterally.  Plantar flexion 
of the right ankle was 40 degrees, and dorsiflexion was 10 
degrees.  The veteran was assessed as having synovitis with 
ligamentous instability and loss of range of motion of the 
ankles.  The examiner said that the veteran's flare-ups 
tended to occur with prolonged standing and increased 
activity that affected her ankles directly.  

VA outpatient records in 2002 and 2003 show the veteran's 
history of recurrent ankle swelling and pain.  

During a June 2003 travel board hearing, the veteran 
testified that she has swelling typically in the evening and 
a throbbing type of pain.  She said she experiences swelling 
two to three times a week.  She described experiencing a 
popping type of sensation every once in a while and assessed 
her worse ankle pain as a 7 to 8 on a pain scale to 10.  She 
said she experiences this level of pain probably twice a 
week.  She added that she worked as an assistant director for 
the Department of Labor, Veteran's Employment Training 
Service, and that her job involved computer work speaking 
presentations, and public relations work.

A September 2003 VA general medical note assesses the veteran 
as having chronic recurrent ankle sprains with increased 
activity.

An October 2003 physical therapy consultation note reflects 
the veteran's complaint of recurrent pain and swelling in her 
ankles.  She explained that her ankles swelled at night and 
that the pain had increased since moving to a new house with 
more stairs.  On a pain scale of 1 to 10 (10 being the 
worst), the veteran assessed the pain as an 8 at its worst.  
She was given ankle-strengthening exercises.  She reported at 
a December 2003 physical therapy appointment that the 
swelling in her ankle had decreased.

The veteran reported continued pain in her right ankle during 
a January 2005 VA examination.  She said prolonged sitting 
aggravated her right ankle condition, as did standing and 
walking as well as stair climbing and housework.  She said on 
a good day her ankle was a 1/10 for pain, and on a bad day it 
was a 7-8/10.  She reported no more than 15 bad days per 
month, but reported ankle swelling, buckling and instability 
and sometimes walked with a limp on bad days.  She denied 
wearing an ankle brace or other orthotic device for her 
ankle.  She avoided housework and stair climbing because 
these activities aggravated her ankle.  On examination the 
veteran ambulated without a limp or antalgic gait.  Heel and 
toe gait and squat produced pain in her right ankle only at 
the posterolateral malleolus.  Findings revealed dorsiflexion 
to 20 degrees on the right, 35 degrees on the left, plantar 
flexion 15 degrees on the right, and 25 degrees on the left.  
There was tenderness to palpation at the right lateral 
malleolus posteriorly and tenderness with resistance to 
dorsiflexion of the right ankle.  There was some mild 
synovitis noted at the right ankle on examination, and 
lateral ligament laxity on the right ankle both with active 
and passive range of motion with and without resistance.  She 
was assessed as having bilateral ankle synovitis with 
ligament instability on the right ankle.

Law and Discussion

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, for limitation of motion of the ankle.  
Under this code, a 20 percent rating requires marked 
limitation of motion, and a 10 percent rating requires 
moderate limitation of motion.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The veteran contends that her right ankle disability should 
be rated based on marked limitation of motion.  The Board 
agrees.  Recent findings in January 2005 include plantar 
flexion of the right ankle to 15 degrees (with normal plantar 
flexion to 45 degrees; see 38 C.F.R. § 4.71a, Plate II 
(2004)).  This represents a significant limitation on plantar 
flexion, and thus warrants an increased rating to 20 percent 
under Code 5271.  Although the veteran's demonstrated range 
of motion on plantar flexion prior to January 2005 does not 
show such a significant limitation (with findings to 40 
degrees at both the June 1996 and November 2001 VA 
examinations), the Board finds that the 20 percent rating is 
warranted from the 1996 effective date of the grant of 
service connection after considering functional loss.  

In regard to functional loss, the June 1996 examiner did not 
directly comment on functional loss other than to relay the 
veteran's report of ankle pain and note that standing and 
walking aggravated her ankle.  The 2001 VA examiner, on the 
other hand, did specifically comment on functional loss.  He 
opined that the veteran's flare-ups tended to occur with 
prolonged standing and increased activity that affected her 
ankles directly.  Findings at this examination were similar 
to findings at the 1996 examination in that ankle instability 
was noted, as well as mild generalized ligamentous laxity of 
the ankles.  Ankle strength was 3/5.  Thus, based on similar 
findings at the 1996 and 2001 examinations, as well as 
similar notations regarding aggravation of the veteran's 
right ankle due to standing and walking, the Board finds that 
the evidence supports a higher rating due to functional loss 
back to 1996.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 
supra.  This is especially so when considering that VA 
outpatient records from as early as 1997 show right ankle 
tenderness and recurrent right ankle pain.  In view of this 
and resolving all reasonable doubt in the veteran's favor, a 
20 percent rating for severe limitation of motion of the 
right ankle under Code 5271 is warranted from the date of the 
grant of service connection, on January 16, 1996.  See 
38 C.F.R. §§ 4.3, 4.40, 4.59.

Since 20 percent is the maximum allowable evaluation under 
Diagnostic Code 5271 for limitation of motion, a higher 
evaluation is simply not warranted.  The only other code that 
allows for a higher than 20 percent evaluations for the ankle 
is Code 5270 for ankylosis.  However, in view of the lack of 
evidence that the veteran has ankylosis, a rating under this 
code is not applicable.   

Diagnostic Code 5284, other foot injuries, provides a 30 
percent evaluation for severe residuals.  38 C.F.R. § 4.71, 
Diagnostic Code 5284.  However, the evidence does not show 
that the veteran's right ankle disability is analogous to 
severe residuals of a foot injury.  At most, the evidence 
shows marked limitation of motion of the ankles.  Thus, a 
higher than 20 percent rating is not warranted under this 
provision.

Based on the foregoing, the Board finds that the veteran is 
entitled to an initial higher, 20 percent, evaluation for 
marked limitation of motion of the right ankle due to actual 
limitation of motion findings as well as functional loss 
caused by pain.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2004).

Extraschedular Consideration

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that 
the veteran's back and right ankle disabilities have resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards.  Medical records show that the veteran continues 
to be employed by a state agency and reported missing work 
only "a few times" due to her back disability.  There is no 
indication of lost work due to her right ankle disability.  
Consequently, the Board is not required to refer the claim 
for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent, to 
20 percent, for lumbosacral strain with coccyodynia for the 
period from January 16, 1996, to November 21, 2001, is 
granted; subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with coccyodynia from November 21, 2001, 
is denied.



Entitlement to an initial rating in excess of 10 percent, to 
20 percent, for synovitis with ligamentous instability of the 
right ankle is granted from January 16, 1996; subject to the 
law and regulations governing the payment of monetary 
benefits.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


